DETAILED ACTION
Claims 1-9 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1, 4 and 7 are independent claims. Claims 2-3, 5-6 and 8-9 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 07-11-2019.

Continuation Application
This application discloses and claims only subject matter disclosed in prior Application No. 15/512,454 filed on March 17, 2017, and names an inventor or inventors named in the prior application.  Accordingly, this application constitutes a continuation claiming benefit of the filing date of March 17, 2017 which is acknowledged.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. under 35 U.S.C. 120 (continuation) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date:
a) The later filed Application is filed prior to the patent issued of the earlier application.  [copendency; MPEP 211.01(b) (I)]
b) At least one common inventor [MPEP 201.07]
c) The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-11-2019, 12-18-2019, 04-01-2020, 06-12-2020 and 09-02-2020 are in compliance with the provisions of 37 CFR 1.97
Claims Objections
Claims 1, 4 and 7 are objected for missing a line indentation  which is used to set plurality of elements or steps apart from other elements/steps in the claims.  See 37 CFR 1.75 and MPEP § 608.01(i)-(p).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0162182 of OH et al. U.S. Publication No. 2013/0283199 of Selig et al. and further view of U.S. Publication No. 2013/0191911 by Dellinger et al..
As per claims 1, 4, 71, OH et al. discloses a method for running an application program, comprising: 
may wait in the idle mode (step 101).  When the mobile terminal may detect an input event (step 103), the mobile terminal may check whether the input means is locked (step 105).  A locking state may then be checked when an input event may be detected.  The input means, for example, may be a touch screen, a touch pad, a remote controller, or a key pad.  If an input event is detected through the input means, the mobile terminal may turn on the display unit and a display unit may be deployed using a display technology (e.g., liquid crystal display (LCD) technology)” and “If the input means is locked, the mobile terminal may display locking information and may display the unlocking object on idle screen to enable the user readily to identify the locking state (step 109).  Here, the unlocking object may not be displayed according to user settings.  A description of the locking information and the unlocking object may be provided according to TABLE 1 and TABLE 2.” Therefore, to a PHOSITA these teachings mean that the display is “turn on” from an idle mode and at the same time “unlocked” by a user’s predetermined gesture with the display. 
lighting up, by the apparatus, the screen and determining a first application to be run according to the [command]; ((inter alia: ¶s [0051] and [0053] by OH states that “the mobile terminal may wait in the idle mode (step 101).  When the mobile terminal may detect an input event (step 103), the mobile terminal may check whether the input means is locked (step 105).  A locking state may then be checked when an input event may be detected.  The input means, for example, may be a touch screen, a touch pad, a remote controller, or a key pad.  If an input event is detected through the input means, may turn on the display unit and a display unit may be deployed using a display technology (e.g., liquid crystal display (LCD) technology)”. Moreover,  TABLE 1 and TABLE 2, illustrate a user’s predetermined gesture invokes a specific application associated with the computing device. ¶s [0039, 0046])
running, by the apparatus, a second manner based on whether or not the first application is a preset application, respectively; (inter alia: TABLE 1 and TABLE 2, illustrate a user’s predetermined gesture invokes a specific application associated based on the “mapped function” between the gesture and the application being invoked. ¶s [0039, 0046])
wherein running the first application in the second manner comprises: 
displaying an indication for the user to unlock the screen; (inter alia: ¶ [0072] states that “ the mobile terminal 100 may further provide a lock indicator 310 at a zone for unlocking.  For example, a lock-shaped icon may be used for the lock indicator 310 to inform the user of the locking state of the mobile terminal”  
receiving screen unlock information from the user; and (inter alia: ¶ [[0073] states that the “The user may apply a long press input on the lock indicator 310 to unlock the mobile terminal.  A "long press input" may correspond to an input of "press and hold" in which input time for the long press input may require a longer than or equal to a time threshold.” Moreover, OH states that the “unlock information” could be a “password”. ¶ [0007-0008] )
unlocking the screen according to the screen unlock information and running the first application. (inter alia: ¶ [[0073] states that the “The user may apply a long press input on the lock indicator 310 to unlock the mobile terminal.  A "long press input" may 
OH et al. does not distinctly disclose the user’s command being a voice data and running, by the apparatus, the first application in a first manner based on whether or not the first application is a preset application, respectively;
wherein running the first application in the first manner comprises running the first application while keeping the screen locked; 
However, Selig et al. discloses a user’s command being a voice data and running, by the apparatus, the first application in a first manner based on whether or not the first application is a preset application, respectively;
wherein running the first application in the first manner comprises running the first application while keeping the screen locked. 
In particular, Selig discloses the following: 
receiving, by an apparatus, voice data provided by a user while a screen of the apparatus is locked; (inter alia: facilitate accessibility to an application or action directly from a lock screen user interface while interacting with a computing system using a multi-stage approach--a first user input-based component (e.g., touch, swipe, voice commands, etc.) within a security user interface (e.g., lock screen user interface’ ¶ 008, 0033)
running, by the apparatus, in a second manner based on whether or not the first application is a preset application, respectively; (inter alia: Fig 2A and  ¶ 0034 states that “the use of predefined user inputs authorized to unlock the computing device as automatically grant access to an application or action running on the computing device”. According to ¶ 0049, these predefined user input associated with a particular application are explicitly set by the user in the “setting”. ¶ 0049)
wherein running the first application in the second manner comprises: 
displaying an indication for the user to unlock the screen; (Figs 4 A-C) )
unlocking the screen according to the screen unlock information and running the first application(first user input causing the application to load according to step 310; Fig 3 (steps 306-310), Fig 2A, ¶ 0034, Fig 5B) 
running, by the apparatus, the first application in a first manner based on whether or not the first application is a preset application, respectively; (inter alia: detecting a 2nd user input where the application 260 is run on the shortcut user interface while screen remains in locked state; Fig 2B, ¶s 0040, 0049, 0056, Figs 4C) 
wherein running the first application in the first manner comprises running the first application while keeping the screen locked; (inter alia: detecting a 2nd user input where the application 260 is run on the shortcut user interface while screen remains in locked state; Fig 2B, ¶s 0049, 0056, 4C)
Selig et al. discloses the following: (emphasis added by the Office)

“[0049] In another example, application or action shortcut user interfaces 260 
may be defined by the user explicitly through settings in the operating system 
and/or application or action (e.g., a user may define which action(s) are 
displayed above the lock screen user interface 220).  Such a user defined 
hierarchy of applications/actions 250 and/or associated shortcut user 
interfaces 260 may be used to enable a customization level (child vs.  parent) 
of quick access on the computing device 100 (e.g., camera (parent access), 
telephone (child/parent access), SMS (child/parent access), GPS (child access, 
etc.).  Quick child/parent access to application or actions 250 may also 
include access to the following: local search applications (e.g., the BING.RTM.  
Internet search engine), emergency applications (e.g., hospital, fire station, 

group SMS, etc.) 



[0056]….. action shortcut user interface 260 and lock screen user interface 220 may be simultaneously displayed on GUI screen 210 of an application executing on the computing device 100.”

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of OH et al. and Selig et al. because, both references are in the same field of endeavor. Selig’s teaching of determining different voice commands on how to launch an application would enhance OH's system by quickly launching a user’s application while at the same time keeping part of the screen locked and not compromising the security of the computer system.  
Oh as modified does not disclose where running the first application in the first manner while keeping the screen locked is interpreted more narrowly as blocking access to other application and the first application is operating in a restricted space. 
However, Dellinger et al. discloses running the first application in the first manner while keeping the screen locked is interpreted more narrowly as giving access to the entire screen to the first application instead of portion of the screen. Dellinger discloses the following:
running, by the apparatus, in a second manner based on whether or not the first application is a preset application, respectively.(inter alia: first means of accessing the camera application, where the first is by first surpassing the protected state of the screen by a passcode and then accessing the camera application; [ ¶0177-0178]. Furthermore, Dellinger discloses a device that requires specific gestures by the user 
wherein running the first application in the second manner comprises: 
displaying an indication for the user to unlock the screen; (slide to unlock ( Fig 5T) , or notification the device is locked illustrated by Fig 5A; ;  ¶0177-0178 or entering a password also by  ¶s 0177-0178)
unlocking the screen according to the screen unlock information and running the first application; .(inter alia: first means of accessing the camera application, where the first is by first surpassing the protected state of the screen by a passcode and then accessing the camera application;  ¶0177-0178)
running, by the apparatus, the first application in a first manner based on whether or not the first application is a preset application, respectively; and  ( accessing the camera application directly while the protected state of the screen is “maintained” ¶ 0179, which suggests to a PHOISTA that the quick access for the camera is at least set by the developer of the computer device)
wherein running the first application in the first manner comprises running the first application while keeping the screen locked. (and the other, accessing the camera application directly while the protected state of the screen is “maintained”. ¶ 0179]
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of OH as modified and Dellinger et al. because all references are in the same field of endeavor. Dellinger’s teaching of operating an application in restricted manner without needing the user to enter a password would 
As per claims 2, 5, 8, OH as modified discloses wherein before receiving the voice data, the method further comprises: 
setting the voice data as corresponding to the first application. (Selig; ¶ 0333, 0049) , (Dellinger; accessing the camera application directly while the protected state of the screen is “maintained” ¶ 0179, which suggests to a PHOISTA that the quick access for the camera is at least set by the developer of the computer device), (OH; the method and apparatus may enable a user to unlock the electronic appliance by identifying a gesture and to invoke a function mapped to the gesture; abstract) 

Allowable Subject Matter
Claims 3, 6, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
Prior art relevant to claimed invention is U.S. Publication No.  2013/0007665.  



Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        



Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov




	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As per claim 7, both references disclose using gestures as part of delivering commands, in which to a PHOSITA suggest that these commands are similar to the claimed “character tracking data”. Another means of submitting commands disclosed by Selig is through “motion” .  ¶ 0033